requirement of NRS 34.724, we conclude that the district court did not err
                  in denying the petition. 2 Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                          tiLt-t                 , J.
                                                     Hardesty


                                                               tk.st/),P4           J.
                                                     Douglas


                                                                                   J.




                  cc: Hon. Valorie J. Vega, District Judge
                       Thomas Stone
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                        2 The district court mistakenly addressed the procedural bars when
                  appellant was unable to satisfy the imprisonment requirement of NRS
                  34.724. However, the district court reached the correct result in denying
                  the petition. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341
                  (1970).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ea